Citation Nr: 0401642	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  94-33 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
before August 23, 2001 and in excess of 50 percent after 
August 22, 2001 for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967 and from December 1990 to May 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a September 1996 rating decision, the RO 
granted service connection for PTSD and assigned a 10 percent 
rating, effective January 26, 1995.  Later, in a November 
1998 Hearing Officer Decision, a 30 percent initial rating 
was assigned, effective January 26, 1995. 

In September 1999, the Board remanded the increased rating 
claim for PTSD to the RO for additional development.  In 
December 2002, the RO assigned an initial 50 percent rating, 
effective from August 23, 2001, continuing the 30 percent 
rating before that date.  The case now is before the Board 
for further appellate consideration. 

The veteran and his spouse testified at an RO hearing in 
August 1998 and at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in May 1999.  
Transcripts of both hearings are associated with the record.

The Board notes that, since the veteran has been awarded a 70 
percent rating for his PTSD, the RO must now consider whether 
the veteran is entitled to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.  This matter is referred to the RO for 
appropriate action.
 



FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating claim on appeal.

2.  Prior to August 23, 2001, the veteran's PTSD was neither 
productive of considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and psychoneurotic symptoms that result in such 
reduction in reliability, flexibility, and efficiency levels 
as to produce considerable industrial impairment nor 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
long-term memory; impaired judgment; or impaired abstract 
thinking.

3.  After August 22, 2001, the veteran's PTSD was, and is, 
neither productive of virtual isolation in the community, 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality, or demonstrable inability to 
obtain or retain employment nor manifested by total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent before August 23, 2001 for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).

2.  The criteria for an initial rating of 70 percent after 
August 22, 2001 for PTSD have been met.  38 U.S.C.A. §§  
1155, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This liberalizing legislation is 
applicable to the veteran's increased rating claim.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a), which was effective August 29, 2001.  
VA is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's increased rating 
claim have been properly developed as service, non-VA and VA 
medical records and physician statements, and numerous VA 
examination reports have been associated with the file.

With regard to the RO's compliance with the September 1999 
Board remand instructions, the Board notes that the RO was 
instructed to ask the veteran for treatment information and 
to obtain treatment records from identified health care 
providers.  Then, the RO was to schedule another VA 
psychiatric examination, if necessary, to determine the 
nature and extent of the veteran's disability.  Finally, the 
RO was to readjudicate the claim under both the former and 
current rating criteria and to furnish the veteran and his 
representative with a supplemental statement of the case 
(SSOC).

In a letter dated in May 2000, the RO asked the veteran to 
provide health care provider information pertaining to 
treatment for his PTSD and to sign authorizations for release 
of private records.  In response, the veteran provided health 
care provider names and signed authorization forms for 
records.  The record already contained statements, evaluation 
reports or treatment records from the identified providers.  
Additional treatment records from William E. Coopwood, M.D., 
Ken Allen, a licensed clinical social worker (LCSW), and the 
Little Rock and Shreveport VA Medical Centers (VAMCs) were 
associated with the claim file.  A January 2002 statement 
from a VA staff psychiatrist was also included in the record.  
A VA psychiatrist reexamined the veteran in November 2002.  
In December 2002, the RO readjudicated the veteran's claim 
and, in July 2003, the Tiger Team furnished an SSOC to the 
veteran and his representative, which discussed the veteran's 
claim under both the former and current rating criteria.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's September 1999 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the various 
VA examination reports, VA and private physician and social 
worker statements and reports, hearing transcripts, lay 
statements, non-VA and VA treatment reports, which evaluate 
the status of the veteran's PTSD, are adequate for 
determining whether higher initial disability ratings are 
warranted.  

Under these circumstances, the Board finds that the VCAA does 
not mandate another examination.  In a November 1998 
statement of the case (SOC) and a July 2003 SSOC, various 
rating decisions, and the Board remand, VA advised the 
veteran of what must be shown for higher ratings.  In a July 
2003 SSOC, VA advised the veteran of the new duty to assist 
provisions of the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  In a June 2002 letter, the RO gave 
the veteran an opportunity to supply additional information 
in support of his claim.  Thus, the Board finds that the VA 
has obtained, or made reasonable efforts to obtain, all 
medical evidence, which might be relevant to the veteran's 
claim.  Accordingly, the Board finds that no further notice 
or assistance to the veteran in acquiring medical evidence is 
required by statute.  38 U.S.C.A. § 5103A (West 2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing higher ratings.  He has, 
by VCAA notice and duty to assist letters dated in July 1996, 
May and September 2000, June and December 2002, rating 
decisions, a Board remand, and an SOC and an SSOC, been 
advised of the evidence considered in connection with his 
appeal and what information VA and the veteran would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the veteran and/or his spouse have presented 
testimony at two hearings and provided additional statements.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Background

Service and Army Reserve medical records are negative for 
complaints or diagnosis of, or treatment for, any psychiatric 
disorder.  The veteran's various examination reports reflect 
normal clinical psychiatric evaluations.

A January 1968 VA examination report shows a normal clinical 
psychiatric evaluation.

At an October 1994 Persian Gulf War Registry examination, the 
veteran reported depression or excessive worry since his 
return from Saudi.  He stated that he had mood swings with a 
low tolerance level and short-term memory loss.  The veteran 
indicated trouble sleeping since 1992.  He denied any family 
history of psychosis.  

A January 1995 statement from a Barksdale Air Force Base 
(AFB) social worker noted that the veteran had been under the 
care of the mental health clinic at Barksdale since November 
1994, that he was referred for treatment related to PTSD, and 
that he was currently being seen on a regular basis and, 
although his condition had improved, further treatment was 
scheduled.  According to the social worker, any disruption in 
that schedule, especially with his current life stressors 
would be detrimental.

In September 1995, a Barksdale AFB response indicated that 
they had no treatment records for the veteran.

VA treatment records from July 1995 to April 2000 show 
treatment for PTSD dysthymic disorder, depression, and 
anxiety.  An October 1995 VA treatment record reflects that 
the veteran's mood was mildly depressed.  He was tearful on 
one occasion when discussing events in Vietnam, especially 
the death of a high school classmate.  There was no evidence 
of psychosis.  The assessment included dysthymic disorder; 
major depression, mild to moderate in severity; alcohol 
abuse, moderate; rule out cannabis abuse; and PTSD, 
unspecified severity (provisional).  A February 1996 record 
notes that the veteran's PTSD was stable.  At a May 1996 
appointment, the veteran indicated that Zoloft had helped him 
somewhat, but he acknowledged an increase in stress due to 
work changes with realignments at the army depot and ongoing 
stressors with his supervisors, which he described as unfair 
job appraisals.  His primary family stressor was his son's 
phone card bills, which ran into thousands of dollars and he 
cannot pay.  He continued to have difficulties getting to 
sleep and staying asleep and nightmares; sometimes he awakens 
sweating and with a start like he is somewhere else.  He 
acknowledged depression, increased irritability, and problems 
with attention span and concentration.  On examination, his 
mood appeared depressed and he became tearful when he 
discussed his lack of rest and inability to get away from his 
stressors.  The assessment included anxiety disorder NOS 
(probable PTSD, mild severity), dysthymic disorder, and major 
depressive episode.  A possible change in medication was 
recommended.  

At an April 1996 VA psychological evaluation for PTSD, the 
veteran reported problems with anxiety, exaggerated startle 
response, difficulty sleeping, recurrent nightmares and 
social isolation.  His wife stated that she had witnessed his 
exaggerated startle response, his awakening at night 
sweating, and his distress from dreams and indicated that his 
problems had worsened since his return from Desert Storm.  
The veteran reported that he had few friends and had some 
difficulty getting along with the people at work.  He 
associated mostly with relatives.  The veteran had been able 
to maintain employment and worked fulltime at the Red River 
Army Depot for over 20 years.  He added that he had problems 
with his supervisors at the depot and was resentful of 
others, who he perceived were getting better performance 
evaluations than he was for less work.  The veteran admitted 
to using alcohol and marijuana and acknowledged that he 
needed to reduce his drinking.  He had a problem with anger 
and admitted "shoving" his wife in the past.  The veteran 
was prescribed medication for PTSD and anxiety.  He stated 
that his most distressing and significant current problems 
were financial and job security.  On examination, the veteran 
was alert and oriented in all spheres without any evidence of 
thought disorder or psychosis.  He was cooperative and 
appropriately dressed and groomed.  His thinking was intact 
and logical.  The veteran indicated that he had not drunk any 
alcohol on the day of the interview but he was vague about 
the frequency of his marijuana use.  While the veteran stated 
that he was significantly distressed by his combat 
experiences and his PTSD symptoms, the examiner noted that 
the veteran did not appear significantly distressed and that 
his presentation was likely altered by his drinking and drug 
use.  Secondary gain was, by the veteran's own admission, a 
significant factor in his application for disability 
compensation.  These factors, combined with the 
inconsistencies in the record, seemed to indicate that the 
veteran was a poor historian and called into question the 
interview data.  His test results were also inconsistent and 
partially invalid and might indicate an attempt to present 
more psychopathology than objectively present.  The role of 
secondary gain could not be ruled out.  The effect of his 
drug and alcohol use could not be determined.  In spite of 
this, it did appear that the veteran had some symptoms of 
PTSD; however, a definitive diagnosis could not be made and 
the examiner recommended that the veteran be observed and 
evaluated for a period of time on an inpatient basis in order 
to clarify the diagnosis.  A provisional diagnosis of chronic 
PTSD was given with a Global Assessment of Functioning (GAF) 
score of 55, both current and for the past year.

In May 1996, VA hospitalized the veteran for observation and 
evaluation for PTSD.  He was found to have mild PTSD, 
complicated by exaggeration of psychopathology.  The veteran 
was informed that his psychiatric symptoms were not severe 
enough to warrant pharmacological therapy at that time.  The 
veteran appeared employable.  His GAF score was 65.

In a May 1996 VA PTSD examination report, the examiner noted 
that the veteran was observed during his recent 
hospitalization and again evaluated by both psychiatrists and 
psychologists.  Most of the nursing notes during his stay 
showed that the veteran's affect was rather bright and that 
he was social and polite on the ward and related well to 
other patients.  During his evaluation, the veteran was 
overly cooperative, generous, and solicitous.  He often 
touched the examiner's knee to emphasize a point and smiled 
frequently seemingly to attempt to get the examiner to feel 
good about him.  The veteran cried at least three times, 
twice when discussing events in Vietnam and how one friend 
was killed and another was injured but also how he harmed his 
wife by carrying on an extra-marital affair and conflicts he 
had with significant others.  He admitted to nightmares about 
Vietnam.  The diagnosis included PTSD, mild, manifested by 
suspiciousness toward others, underlying hostility, but also 
complicated by manipulativeness and conflicts with authority.  
A GAF score of 75 was assigned.

Reports from a private licensed LCSW, Ken Allen, dated in 
August 1995, September 1996, February 1997 and August 1998, 
reflect that he began treating the veteran for PTSD and 
accompanying depression, in August 1995.  The veteran's PTSD 
symptoms were characterized by recurrent, intrusive and 
distressing memories, which were triggered by everyday events 
such as cold rains, humidity, heat, hunting seasons, diesel 
smells, etc.  The veteran had hyperarousal symptoms such as: 
sleep disruptions, nightmares, night sweats, hypersensitive 
to injustice, alcohol usage to self medicate, fear of loss of 
control, hyperalertness, problems with authority and bosses, 
fantasies of retaliation and revenge, self-destructive 
behavior; distrust, heightened startle response, anxiety, and 
anger eruptions.  His avoidance symptoms were characterized 
by depression, isolation, numbing, emotional detachment with 
his marriage, avoidance of people and places, short-term 
memory loss, and emotional constriction.  Mr. Allen added 
that the veteran had lost time from work and that he had 
difficulty with his family and friends because of his PTSD.  
The veteran's PTSD was characterized by loss of initiative, 
inflexibility, unpredictable behavior and unreliability, 
which impacted his employment, family life and his inability 
to socialize.  The diagnoses were chronic, severe PTSD and 
recurrent depression secondary to PTSD.  In February 1997, 
Mr. Allen noted that the veteran had a very definite 
verifiable impairment in his ability to function at work, at 
home or in the community.  In August 1998, Mr. Allen opined 
that the veteran had very marked impairment in his ability to 
function at work, at home or in the community.  GAF scores 
were 50 (current) and 55 (past year).

In a September 1996 statement, his wife indicated that she 
had been married to the veteran for 28 years, meeting him 
after his return from Vietnam; and that she had noticed 
behavior changes within a month, such as his sleepless 
nights, his awakening screaming, crying and calling out his 
friend's name, days and nights where he cried out in pain, 
and his anger most of the time.  After the veteran's return 
from Saudi Arabia, she watched his sleepless nights return.  
The veteran had good mood days but he seemed to be angry most 
of the time.  She noticed that he had more aches and pains 
that were having an effect on him.

In a February 1997 evaluation, Dr. Coopwood, a private 
psychiatrist, stated that the veteran reported frequent 
explosive angry outbursts, emotional and temperamental 
instability, some sleep disorders, inefficiency and 
diminished initiative at work, etc.  Although he had remained 
employed at the Red River Army Depot for about 23 years, the 
veteran's work relationship pattern and his performance had 
both been marginal.  The veteran took frequent medical leave 
of absences in order to avoid temperamental eruptions that 
would jeopardize his job tenure.  It was pointed out that was 
treated by VA outpatient mental health with medication for 
anxiety and depressed moods, which ameliorate his symptoms 
somewhat but do not eliminate his temperamental outbursts.  
Dr. Coopwood added that the veteran's PTSD symptoms had 
appeared to have been "smoldering" for years and have not 
abated and for this reason his functional ability at home and 
on the job was markedly impaired and was unlikely to improve 
in the foreseeable future.  Regular attendance at weekly PTSD 
group therapy sessions helped the veteran to attain a 
marginal level of functioning at best.  The diagnoses were 
PTSD, chronic and severe, and personality disorder NOS.  A 
current GAF score of 55, not exceeding 60 for the past year, 
was given.

An August 1997 VA treatment record reflects that the veteran 
had not been to the VAMC in a year; that he had stopped all 
his PTSD medications; that he had no criminal charges in the 
last year; and that he had been working.  Ten days later the 
veteran was seen and observed as depressed having had 
suicidal thoughts but no plan and without suicidal ideation 
at that time.  The assessment was depression - occurrence and 
PTSD by history.  A January 1998 VA treatment record reflects 
that the veteran reported increased stress in life due to the 
army depot closing and/or laying off personnel and his fears 
that he might not retain his job and his recent filing for 
bankruptcy.  The veteran stated that he continued to have 
sleep difficulties, nightmares and racing thoughts about his 
bills/job at night, and that he had started drinking again.

At the time of a February 1998 VA Agent Orange examination, 
the veteran reported the he used alcohol quite a bit, which 
his wife thought was a problem but he did not.  He started 
using marijuana in 1966 and still used it.  The report shows 
that the veteran was diagnosed with PTSD and was taking 
medications, which helped.

A March 1998 VA treatment record reflects that the veteran 
reported slapping his grandson and wife recently.  On 
examination, he was tense and nervous and his anger was 
constant.  He acknowledged thoughts of suicide but no plans 
at that time.  The assessment was agitated depression, 
situational, and PTSD.  In June 1998, the veteran reported 
that his new medication seemed to be working but he indicated 
that he had increased nightmares as well as continuing 
job/financial stress.

At a July 1998 VA PTSD examination, the veteran complained of 
nightmares and sleep difficulties.  He was tearful when 
speaking of having difficulties with his wife.  The veteran 
had some other Vietnam veteran friends but no other friends 
besides them.  He spoke in a rather disjointed and rambling 
fashion seemingly trying to portray how disturbed he had 
become.  Other symptoms such as emotional blunting did not 
really seem to be present, although there was some 
hypersensitivity to any perceived stressor.  He complained of 
continued depression.  On examination, the veteran's thoughts 
were rather pressured but logical and content was appropriate 
to the situation.  His affect was dysphoric and mildly 
depressed.  He denied inappropriate behavior.  The veteran 
had some suicidal or homicidal thoughts without any intention 
of acting on them.  He was oriented in all spheres.  The 
veteran indicated that his mind would go blank at times and 
that he would go outside the house and then go inside and 
forget what he was doing in.  He did not seem to have any 
ritualistic behavior but he would obsess on anything that he 
found offensive or distressing.  He denied frank panic 
attacks or impaired impulse control problems.  In general, 
his symptoms were primarily around conflicts with others but 
there was some re-experiencing of traumatic events, which he 
described in a rather dramatic fashion.  Testing was 
consistent with previous testing in that the veteran was 
attempting to portray himself in a very negative light; 
therefore, the results were of borderline validity and 
indicated personality difficulties as noted in the April 1996 
evaluation.  These included aggressive sadistic tendencies, 
where he will take his anger out on others, but also avoid 
conflicts and a preference to be by himself.  
Passive/aggressive behavior was a prominent factor and he 
continued to have both mild, and at times, major depression.  
The veteran continued to have some occupational difficulties 
but it was difficult to know how much of this was related to 
his suspicion towards others and how much of it was related 
to PTSD.  There also seemed to be a characterological aspect.  
The examiner indicated that the veteran appeared much the 
same as when he had examined him two years ago.  The 
diagnoses included depressive disorder, not otherwise 
specified (NOS), and PTSD, mild to moderate.  A current and 
past year GAF score of about 55 was assigned.

At an August 1998 RO hearing, the veteran testified that his 
PTSD had gotten worse because he could hardly get along with 
people he worked with or his supervisors and that he could 
hardly get along with his family.  He stated that he was very 
high-tempered and had outbursts of anger.  Even with 
medication, the veteran had nightmares of the war and would 
wake up with night sweats and had headaches when he thought 
about the Vietnam War.  He indicated that his coworkers had 
to restrain him from striking his supervisor.  The veteran 
stated that he was being treated by Dr. Coopwood and Mr. 
Allen and was now going once a month not twice a month.  His 
wife testified that most nights she did not sleep with the 
veteran because he would awake her up; that he had gotten 
really bad with arguing and fussing; and that she did not 
know what to expect with regard to the veteran's behavior.  
The veteran added that his job was cut at the Red River Army 
Depot and he was making $2,000 less a year and with his wife 
unemployed and bills coming in, he got upset and did not know 
what he was going to do; that he had thought about suicide 
but that would not solve a thing; that with his work-related 
stuff going on his anger just pushed him; and that he had 
lost quite a bit of time from work to keep from getting into 
serious trouble.

At a May 1999 Travel Board hearing, the veteran testified 
that he could not stand loud noises and had reoccurring 
flashbacks and nightmares related to experiences in the 
Vietnam War, with which his medications did not help much, 
and his wife confirmed that he awakens during the night, 
sometimes screaming, and has flashbacks during the day.  The 
veteran indicated that he had missed 28 days of work the 
previous year and 18 days since January mostly because of 
pain due to arthritis and his PTSD.  He added that he had 
suicidal thoughts, that he suffered short-term memory loss, 
that he had a short fuse, and that he was easy to anger.  His 
wife testified that the veteran verbally abused her to the 
point that she would fear for her life.  The veteran attended 
therapy sessions three times a week.  He indicated that since 
he was the lead person, he gave out job assignments and then 
would go back into his office and sit.  The veteran preferred 
to be alone and indicated that he had difficulty 
communicating with authority figures.  He and his wife 
attended church together.  His wife agreed that the veteran 
angered easily and that they argued frequently.  

January 2000 VA treatment records reflect that the veteran 
reported continuing insomnia, nightmares, flashbacks of the 
Vietnam War, hypervigilance, exaggerated startle response, 
anhedonia, irritability, sad mood most days, and intermittent 
suicidal ideation.  He indicated that he was having 
difficulty with his coworkers due to the above symptoms and 
he felt that his marriage was suffering too.  He was fearful 
that he would lose his job and marriage and he was concerned 
about his low frustration tolerance and easy irritability.  
The veteran admitted that he used alcohol to cope with his 
stress.  His GAF scores ranged from 50 to 70.  Assessment 
included PTSD, depression NOS and alcohol abuse.  At an April 
2000 visit, the veteran reported continuing problems with 
sleep and job stress but indicated that he had reduced his 
alcohol intake.  The assessment remained unchanged and the 
veteran's GAF score was 70.

VA hospital reports from March to April 2001 show that the 
veteran was last treated for detoxification in February 2001 
and this was the first admission for special treatment 
(substance abuse treatment program).  The veteran wanted to 
stop using drugs (marijuana and cocaine) and alcohol.  He 
indicated that he usually drank a pint of whiskey and a 
twelve-pack of beer daily for the past 35 years.  He usually 
smoked 5 or 6 joints of marijuana daily and usually spent 
$100 on crack cocaine every two weeks for the past two years.  
The veteran had been smoking marijuana daily for the past 34 
years, except for a break when he went to Saudi Arabia.  
Principal diagnoses were alcohol, cocaine, nicotine and 
cannabis dependence, PTSD and depressive disorder.  He was 
assigned a GAF score of 31.

In a January 2002 statement, a VA staff psychiatrist in the 
PTSD Treatment Section at the Little Rock VAMC stated that 
the veteran was referred to him in March 2001; that he saw 
the veteran in July 2001 and confirmed the diagnosis of PTSD; 
and that the veteran would continue to be followed in the 
PTSD Treatment Section.  The veteran's highest GAF score was 
51 and his lowest score was 21.  The VA psychiatrist opined 
that an increase in the veteran's rating was appropriate. 

VA treatment records from May 2001 to August 2001 show 
continuing treatment for depression and PTSD.  A May 2001 
record reflects an assessment of depressive disorder NOS and 
history of polysubstance and alcohol abuse (sober for 3 
months).  The veteran was assigned a GAF score of 65.  When 
the veteran was next seen on August 23, 2001, his mood was 
anxious (sitting on the edge of his seat and moving from side 
to side) and he was easily irritated.  He admitted to two 
episodes of angry outbursts while in the detox program.  The 
veteran described his feelings of depression concerning his 
addiction, financial problems and flashbacks related to his 
Vietnam and Saudi experiences.  He complained of nightmares 
and night sweats and became tearful as he talked about his 
war experiences.  The veteran admitted to visual illusion, 
paranoia, hypervigilance, and fleeting suicidal thoughts but 
no plan.  Insight and judgment were limited.  Speech was 
mumbled.  His thoughts were organized and goal-directed.  His 
affect was full.  He was able to answer questions but the 
veteran appeared to be under the influence of alcohol.  The 
veteran stated that alcohol helped him to sleep at night.  He 
continued to use marijuana and cocaine regularly.  The 
assessments included PTSD, marijuana, cocaine and alcohol 
dependence, and history of depression.  His GAF scores were 
given as 30 and 45.  Six days later, the veteran reported 
that he went to work and that he got into it with his 
supervisor and felt like he was about to do something to his 
supervisor.  He admitted that he was drinking and smoking 
marijuana too much.  On examination, the veteran's speech was 
slightly pressured and his affect was flat.  His mood was 
anxious, he was easily irritated, and he was unable to sit 
calmly.  He was very angry with his supervisor and described 
feelings of wanting to stab his supervisor with his 
pocketknife.  The veteran complained of nightmares and night 
sweats, sadness, intrusive thoughts of Vietnam and paranoia.  
He was having marital problems because of his continued use 
of alcohol and drugs.  The veteran was isolating himself more 
to avoid conflict with others.  He was very jumpy and having 
difficulty at work and at home relating to others.  His 
thoughts were organized and goal directed.  The assessment 
included PTSD, alcohol dependence and nicotine dependence.  
He was given a GAF score of 30.

A November 2002 VA PTSD examination report reflects that the 
veteran's psychiatric symptoms apparently were frequent, 
severe and of long duration.  The veteran complained of: too 
much anxiety, depression, anger and worry, suicidal thoughts, 
grief or loss, thinking about hurting or killing his 
supervisor, extreme mood swings, being physically violent to 
self and others, immoral behavior, restlessness, loss of 
appetite, difficulty going to sleep, waking up too early and 
not being able to go back to sleep, nightmares, constant 
tiredness or exhaustion, sexual dysfunction, conflict with 
wife, children and friends, memory blackouts, combat-related 
PTSD symptoms, unnecessary conflicts with bosses or 
coworkers, problems getting along with people, loneliness or 
isolation from people, fear of being abandoned by friends or 
loved ones, others taking unfair advantage of him, problems 
concentrating, forgetfulness, disturbing memories, financial 
problems, combat-related dreams, and hearing voices that say, 
"Help, save me."  The veteran's current psychosocial 
functional status in regard to employment was severely 
impaired, while his routine responsibilities of self-care 
were unimpaired.  His family role functioning was moderately 
impaired and his physical health was mildly impaired.  

On examination, he was oriented in all spheres.  He showed 
impaired concentration and loss of memory.  He had relatively 
unimpaired short-term memory.  He did not describe 
ritualistic or obsessive behavior interfering with his 
routine activities.  The rate and flow of his speech were 
normal and no irrelevant, illogical or obscure speech 
patterns were noted.  He did not describe panic attacks but 
did describe depressed mood and anxiety.  The veteran had 
impaired sleep and impaired impulse control with frequent and 
intense outbursts of anger.  He described psychiatric 
disorders and symptoms including dysthymia, alcohol abuse, 
and traits of borderline and antisocial personality 
disorders.  The examiner indicated that the veteran had 
chronic, mild PTSD with frequent symptoms of moderate 
severity, assigning a GAF score for PTSD of 45.  The examiner 
added that the veteran's PTSD symptoms and changes and 
impairment in functional status and quality of life appeared 
to be linked and that his alcohol and marijuana abuse 
contributed significantly to exacerbation of his PTSD 
symptoms and to his depression and anxiety.  His prognosis 
for improvement was guarded unless the veteran stopped using 
alcohol and drugs and sought psychotherapeutic help for his 
PTSD.  

Analysis

The appellant contends, in essence, that his service-
connected PTSD is more severe than the assigned ratings 
indicate.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In November 1996, the criteria for diagnosing and evaluating 
psychiatric disorders were changed.  See 61 Fed. Reg. 52,695, 
52,695-52,702 (Nov. 7, 1996) (codified at 38 C.F.R. §§ 4.125-
4.130 (2003)) ("current" regulations).  The Board has 
analyzed the veteran's claim under both sets of criteria.     

Under the former version of Diagnostic Code 9411, which was 
in effect prior to November 7, 1996, a 30 percent evaluation 
requires definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
flexibility, efficiency, and reliability levels as to produce 
definite social impairment.  A 50 percent evaluation requires 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
requires severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  A 100 percent 
evaluation may be assigned under the above rating criteria as 
long as the veteran meets one of three listed criteria: total 
isolation; gross repudiation of reality; and/or 
unemployability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); Johnson v. Brown, 7 Vet. App. 95, 96 (1994); see also 
38 C.F.R. § 4.21 (1996).  

The Board notes that where the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  See 38 C.F.R. § 4.16 (c) (1996).  The Board observes 
that 38 C.F.R. § 4.16 (c) was deleted from the Rating 
Schedule, effective 
November 7, 1996 with the amendments for mental disorder.  
Since the veteran already was service connected for arthritis 
of the sacroiliac joints and tinnitus, the provisions of 
former 38 C.F.R. § 4.16 (c) are inapplicable.

In response to an invitation by the Court to construe the 
term "definite" in a manner that would quantify the degree of 
impairment, VA's General Counsel concluded that "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93; see also Hood v. 
Brown, 4 Vet. App. 301 (1993).  The Board is bound by this 
interpretation of the term "definite."

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2003).

Under the current regulations, a 30 percent evaluation is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent evaluation is assigned if there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work relationships.  
A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
assigned if there is total social and occupational impairment 
due to symptoms including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

Rating in Excess of 30 Percent before August 23, 2001

Under the former criteria, there is no persuasive evidence 
that the veteran's PTSD in and of itself produced more than a 
definite (30 percent) degree of social and industrial 
impairment prior to August 23, 2001.  The medical evidence 
demonstrates that the veteran's PTSD prior to August 23, 2001 
was manifested primarily by symptoms of sleep difficulties, 
depression, anger, irritability, and some isolation and 
resulted in some impairment of social and occupational 
functioning.  The evidence indicates that, in general, the 
veteran's PTSD prior to August 23, 2001 was productive of 
symptomatology that approximated occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, warranting a 30 percent rating and no more, under the 
current schedular criteria.  

In this regard, the Board observes that the veteran's GAF 
scores generally ranged from 50 to 55, with a low of 31 and a 
high of 75.  The Court has held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996).  A GAF score of 71 to 80 indicates, if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  A score of 
51 to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41 to 50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 21 to 30 indicates that behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends).  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) ((DSM-IV) adopted by VA at 38 C.F.R. §§ 4.125 and 
4.126 (2003)).  The Board is cognizant that a GAF score is 
not determinative by itself.  

Treatment providers did not indicate that the veteran had a 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people or that his 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the veteran's ability to 
obtain or retain employment due to PTSD alone.  Looking at 
the other evidence of record, the Board notes that the 
veteran's PTSD is not characterized by symptomatology that 
includes circumstantial, circumlocutory, or stereotype 
speech, difficulty understanding complex commands, impairment 
in long-term memory, impaired judgment, and impaired abstract 
thinking.  For example, the May 1996, VA hospital summary 
report reflects that the veteran had mild PTSD complicated by 
exaggeration of psychopathology.  His psychiatric symptoms 
were not severe enough to warrant pharmacological therapy at 
that time.  At a July 1998 VA PTSD examination, the veteran 
complained of nightmares and sleep difficulties.  He was 
tearful when speaking of having difficulties with his wife.  
The veteran had some other Vietnam veteran friends but no 
other friends besides them.  He spoke in a rather disjointed 
and rambling fashion seemingly trying to portray how 
disturbed he had become.  Other symptoms such as emotional 
blunting did not really seem to be present.  He complained of 
continued depression.  On examination, the veteran's thoughts 
were rather pressured but logical and content was appropriate 
to the situation.  His affect was dysphoric and mildly 
depressed.  He denied inappropriate behavior.  The veteran 
had some suicidal or homicidal thoughts without any plan.  He 
was oriented in all spheres.  The veteran did not seem to 
have any ritualistic behavior but he would obsess on anything 
that he found offensive or distressing.  He denied frank 
panic attacks or impaired impulse control problems.  In 
general, his symptoms were primarily around conflicts with 
others but there was some re-experiencing of traumatic 
events.  Testing was consistent with previous testing in that 
the veteran was attempting to portray himself in a very 
negative light; therefore, the results were of borderline 
validity and indicated personality difficulties noted in the 
April 1996 evaluation.  These included aggressive sadistic 
tendencies, where he will take his anger out on others, but 
also avoid conflicts and a preference to be by himself.  
Passive/aggressive behavior was a prominent factor and he 
continued to have both mild and at times major depression.  
The veteran continued to have some occupational difficulties 
but it was difficult to know how much of this was related to 
his suspicion towards others and how much of it was related 
to PTSD.  There also seemed to be a characterological aspect.  
The veteran had been married to the same woman and employed 
at the Red River Army Depot for more than 20 years.  The 
examiner indicated that the veteran appeared much the same as 
when he had examined him two years ago.  The examiner 
described the veteran's PTSD as mild to moderate, assigning a 
current and past year GAF score of about 55.

A 50 percent rating was not warranted prior to August 23, 
2001, as the medical evidence overall does not show that the 
veteran's PTSD was productive of occupational and social 
impairment with reduced reliability and productivity.  In 
support of this conclusion, the Board notes that there is no 
medical evidence of considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and psychoneurotic symptoms that result in such 
reduction in reliability, flexibility, and efficiency levels 
as to produce considerable industrial impairment or of 
impairment in thought processes or communication, difficulty 
in understanding complex commands, impaired judgment, 
persistent delusions or hallucinations, inability to perform 
activities of daily living, panic attacks more than once a 
week, or disorientation to time or place.  The veteran 
testified that the primary reason for missing work was pain 
due to arthritis, with his PTSD symptomatology contributing 
to part of it.  The evidence when considered in its totality 
does not present a picture of impairment for a 50 percent 
rating as contemplated by the former or current rating 
criteria.  Thus, the preponderance of the evidence is against 
the assignment of a rating in excess of 30 percent for the 
veteran's PTSD prior to August 23, 2001.  Consequently, the 
Board finds a 30 percent rating, and no more, is warranted 
prior to August 23, 2001.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).

Rating in Excess of 50 Percent after August 22, 2001

Evaluating the veteran's social and occupational impairment 
under the former criteria, the evidence demonstrates that, at 
the very minimum, he is severely impaired due to service-
connected PTSD, and warrants a 70 percent rating under former 
Diagnostic Code 9411.  The evidence shows that, after August 
22, 2001, the veteran's PTSD was manifested by frequent 
nightmares, intrusive thoughts, irritability, impaired 
concentration and impulse control, with periods of 
aggressive, near violent behavior, continuous depression, 
anxiety, chronic sleep impairment, some suicidal ideation, 
and social isolation.  On August 23, 2001, the veteran 
complained of nightmares and night sweats and became tearful 
as he talked about his war experiences.  He admitted to 
visual illusion, paranoia, hypervigilance, and fleeting 
suicidal thoughts but no plan.  Insight and judgment were 
limited.  Speech was mumbled.  His thoughts were organized 
and goal-directed.  His affect was full.  He was able to 
answer questions but the veteran appeared to be under the 
influence of alcohol.  The veteran stated that alcohol helped 
him to sleep at night.  He continued to use marijuana and 
cocaine regularly.  His GAF scores were given as 30 and 45.  
Six days later, the veteran reported that he went to work and 
that he got into it with his supervisor and felt like he was 
about to do something to his supervisor.  He admitted that he 
was drinking and smoking marijuana too much.  His speech was 
slightly pressured but his thoughts were organized and goal 
directed.  His affect was flat and his mood was anxious.  He 
was easily irritated and he was unable to sit calmly.  He was 
very angry with his supervisor and described feelings of 
wanting to stab his supervisor with his pocketknife.  The 
veteran complained of nightmares and night sweats, sadness, 
intrusive thoughts of Vietnam and paranoia.  He was having 
marital problems because of his continued use of alcohol and 
drugs.  The veteran was isolating himself more to avoid 
conflict with others.  He was very jumpy and having 
difficulty at work and at home relating to others.  These 
findings support a conclusion that, due to his PTSD, the 
veteran suffers from severe impairment in the ability to 
establish and maintain effective or favorable relationships, 
thus warranting a 70 percent rating under the both the former 
and current regulations.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); Johnson v. Brown, 7 Vet. App. 95, 96 
(1994); see also 38 C.F.R. § 4.21 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  

A 100 percent rating is not warranted after August 22, 2001, 
as the medical evidence overall does not show that the 
veteran's PTSD is productive of virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment or total social and 
occupational impairment.  There is no indication in the 
record of the veteran isolating himself from the community or 
any gross repudiation of reality on his part.  Moreover, the 
veteran was employed at the Red River Army Depot for over 20 
years until his retirement in May 2002 and has been married 
to the same woman since September 1968.  The November 2002 VA 
examiner noted that while the veteran's current psychosocial 
functional status in regard to employment was severely 
impaired, his routine responsibilities of self-care were 
unimpaired.  His family role functioning was only moderately 
impaired and his physical health was mildly impaired.  On 
examination, the veteran was oriented in all spheres.  He 
showed impaired concentration and loss of memory.  He had 
relatively unimpaired short-term memory.  The veteran had 
impaired sleep and impaired impulse control with frequent and 
intense outbursts of anger.  The veteran did not describe 
ritualistic or obsessive behavior interfering with his 
routine activities.  The rate and flow of his speech were 
normal and no irrelevant, illogical or obscure speech 
patterns were noted.  He did not describe panic attacks but 
did describe depressed mood and anxiety.  There was no 
evidence of symptoms including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  Consequently, the Board finds a 
70 percent rating, and no more, is warranted after August 22, 
2001.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).

The Board also has considered the issue of whether the 
veteran's PTSD standing alone presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
Board notes that following his discharge from service, with 
the exception of a short period of active duty during the 
Persian Gulf War, the veteran was employed for over 20 years 
at the Red River Army Depot, retiring in May 2002.  Only once 
was the veteran hospitalized for PTSD, which was for the 
purpose of observation so as to determine whether he had PTSD 
and its severity, not because his symptoms had increased in 
severity.  In March and April 2001, the veteran was 
hospitalized and treated for substance abuse.  Although the 
veteran continues to receive medication for his chronic sleep 
problems, which may affect his concentration, no evidence has 
been presented so as to render impractical the application of 
the regular schedular standards.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.


ORDER

An initial rating in excess of 30 percent before August 23, 
2001 for PTSD is denied.

An initial rating of 70 percent after August 22, 2001 for 
PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



